•


                                                                                                                    FILED
                                                   UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA
                                                                                                                     APR 19 2011
                                                                                                               Clerk. U.S. District & Bankru
                                                                                                              Courts tor the District ot COIU~~ra

                     ANDREW GILL,                                    )
                                                                     )
                                     Plaintiff,                      )
                                                                     )
                             v.                                      )
                                                                     )
                                                                               Civil Action No.          11 0740
                     D.C. PUBLIC LIBRARY, et aI.,                    )
                                                                     )
                                     Defendants.                     )


                                                                                                                                           J
                                                        MEMORANDUM OPINION

                             This matter comes before the Court on review of plaintiffs application to proceed in

                     forma pauperis and his pro se complaint. The Court will grant the motion to proceed in forma

                     pauperis but dismiss the complaint for the following reasons.

                             Plaintiff alleges that patrons of the Northwest One Public Library view pornographic

                     materials when minor children are present. In one instance plaintiff states that a child "was

                     attacked by an individual who was viewing the pornography," and that individual made

                     "disgusting and obscene comments to the child regarding the child's presence." Compi. at 2.

                     Plaintiff appears to bring this action on behalf of the child, as he demands that "the child who

                     was attacked be apologized to." ld. at 3. In addition, plaintiff demands monetary damages and

                     injunctive relief. ld.

                             Generally, a litigant must have standing in order to pursue a claim in a federal court. A

                     plaintiff must demonstrate that his claims "spring from an 'injury in fact' - an invasion of a

                     legally protected interest that is 'concrete and particularized,' 'actual or imminent,' and 'fairly

                     traceable' to the challenged act of the defendant, and likely to be redressed by a favorable



                ./
         .('t
    /'
&




    decision in the federal court." Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997)

    (quoting Lujan v. Defenders afWildlife, 504 U.S. 555 (1992)). Standing may be denied to a

    litigant who seeks to assert the rights of a third party. Navegar, Inc. v. United States, 103 F.3d at

    998. In the instant action, plaintiff asserts the rights of a minor child, but fails to articulate his

    relationship to the child and why he has standing to pursue the case on behalf of the child. The

    complaint therefore must be dismissed. An Order consistent with this Memorandum Opinion

    will be issued separately on this same date.




    DATE:    (~ If.{, 2-0 I (